Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/28/2021 have been fully considered but they are not persuasive. The non-persuasiveness is evident from the rejection hereinafter –where Takai and Hoshino teaches the claimed invention as disclosed hereinafter.

The amendments to the claims to address the rejections under 35 U.S.C. 112(b) are considered adequate to overcome the rejections. Thus, the rejection under 35 U.S.C. 112(b) of 08/18/2021 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai [US PGPUB 20170176519].

Regarding claim 1, Takai teaches an optical coupling device, comprising: 
a light receiving element (12, Para 18) provided with a first output terminal (see annotated Fig. 2; wherein the terminal is an output based on 12b controlling the transistor 13 and 14 (Para 19)) and a second output terminal (see annotated Fig. 2); 
a light emitting element (11, Para 18) provided on the light receiving element (Fig. 3); 
a first switching element (13, Para 18) provided side by side with the light receiving element (Fig. 1), a first main terminal (see annotated Fig. 2) and a control terminal (see annotated Fig. 2) being provided on an upper surface of the first switching element (Fig. 1/3), a second main terminal (drain of switching element 13 (not shown); wherein the terminal (drain) is provided on a surface (a rear surface of a chip) facing the substrate 40, Para 22) being provided on a lower surface of the first switching element (Fig. 3), the first main terminal being connected to the first output terminal (see annotated Fig. 2), the control terminal being connected to the second output terminal (see annotated Fig. 2); 
a first electrode plate (53; on which switching element 13 is deposited, Fig. 3), an upper surface of the first electrode plate being connected to the second main terminal (Para 20-22); the second main terminal being located on the upper surface of the first electrode plate (Para 22, Fig. 3); and
a sealing member (17, Para 21) covering the light receiving element, the light emitting element, and the first switching element, a lower surface of the first electrode plate being exposed on a lower surface of the sealing member (Fig. 3).  

    PNG
    media_image1.png
    983
    712
    media_image1.png
    Greyscale

Annotated Fig. 2

Regarding claim 2, Takai teaches a device further comprising: 
a second switching element (14, Para 18) provided side by side with the light receiving element and side by side with the first switching element (Fig. 1), a first main terminal and a control terminal being provided on an upper surface of the second switching element, a second main terminal being (drain of switching element 14 (not shown); wherein the terminal (drain) is provided on a surface (a rear surface of a chip) facing the substrate 40, Para 22) provided on a lower surface of the second switching element (see annotated Fig. 2); and 
a second electrode plate (52; on which switching element 14 is deposited, Fig. 1/3), an upper surface of the second electrode plate being connected to the second main terminal of the second switching element (Para 22), the second main terminal of the second switching element being located on the upper surface of the second electrode plate (Para 22, Fig. 1/3), a lower surface of the second electrode plate being exposed on the lower surface of the sealing member (wherein the structure of switch element 14 is a duplicate of the switch element 13), 
a pair of the first output terminals and a pair of the second output terminals being provided (Fig. 1/2), 
the first main terminal of the first switching element being connected to one of the first output terminals (Fig. 1/2), 
the control terminal of the first switching element being connected to one of the second output terminals (Fig. 1/2), 
the first main terminal of the second switching element being connected to another of the first output terminals (Fig. 1/2), and 
the control terminal of the second switching element being connected to another of the second output terminals (Fig. 1/2).  

Regarding claim 5, Takai teaches a device further comprising:
 a metal plate (52 or 53, Fig. 3), an upper surface of the metal plate being bonded to a lower surface of the light receiving element, a lower surface of the metal plate being exposed on the lower surface of the sealing member (Fig. 3).  

Regarding claim 8, Takai teaches a device wherein a metal member (wire connecting the first switching element to the light receiving element) is not exposed on a side surface of the sealing member (Fig. 2).  

Regarding claim 9, Takai teaches a high frequency device, comprising: 
a substrate (40, Para 17); and 
the optical coupling device according to claim 1, the optical coupling device being mounted on the substrate (Fig. 3), 
the substrate including a first electrode pad (43, Para 21) connected to the first electrode plate, and 
in a direction from the light receiving element toward the first switching element (Fig. 3),
 a distance between the light receiving element and a center of the first switching element being not more than a distance between the light receiving element and a center of the first electrode pad (Fig. 3).  
Regarding claim 10, Takai teaches a device wherein the first electrode plate has a rectangular plate shape (Fig. 1/3).
Regarding claim 11, Takai teaches a device wherein the second electrode plate has a rectangular plate shape (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takai in view Hoshino et al. [US PGPUB 20120199851] (hereinafter Hoshino).

Regarding claim 3, Takai teaches a device wherein the first main terminal of the first switching element to the first main terminal of the second switching element (Fig. 2).  
In the embodiment of Fig. 1-3, Takai does not teach that the connection is via two wires (Fig. 1).  
However referring to other embodiments of Takai, Takai teaches a connection via a single wire (Fig. 4).
In view of such teaching by Takai (according to Fig. 4), it would have been obvious to a person having ordinary skills in the art to have the connection in the embodiment of Fig. 1-3 be through a wire based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).
Referring to Hoshino teaches connecting main terminals of switching elements by using two wires (Fig. 3).
In view of such teaching by Hoshino, it would have been obvious to a person having ordinary skills in the art to have the connection in the embodiment of Fig. 1-3 of Takai’s invention be through two wire based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 4, the modified device of Takai specifically in view of the teachings of Takai’s embodiment of Fig. 4 and Hoshino, the invention teaches a device wherein
a straight line connecting the light receiving element and the first switching element at a shortest distance extends in a first direction, 
a straight line connecting the first switching element and the second switching element at a shortest distance extends in a second direction, the second direction crossing the first direction, and
as viewed from above, the two wires extend in the second direction (Takai, Fig. 4/ Hoshino Fig. 3).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819